DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Benichou et al. (2022/0338979) in view of Mitra et al. (Pub. No.: US 2016/0030165), however, this combination lacks 1 the hydrophilic material is encased in nanoparticles that are integrated into, or coated onto, the single layered material of the skirt, and wherein the nanoparticles are biodegradable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid.  
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, “to each an axis” appears to be a typographical error of ---to an axis---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the specification references “hydrophilic metal” in paragraphs 62, 86, 87, the specification fails to provide any detail as to the specific nature or composition of such a metal, nor provide any exemplary metals.  Rather, the “hydrophilic metal” is described only functionally as “the anterior section of the stent frame may comprise a hydrophilic material, e.g., a hydrophilic metal, that expands when exposed to liquid, e.g., blood. The hydrophilic metal may be adapted to expand only radially outwardly to enhance conformance of the anterior section to the chamber, e.g., left atrial, wall on the anterior side.”   Because Examiner can find no medical device prior art with hydrophilic metal that expands when exposed to liquid, this disclosure is insufficient to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia et al. (Pub. No.: US 2007/0156233).
Kapadia et al. (hereinafter, Kapadia) discloses a device for expanded implantation into the left atrium of a patient's heart (abstract), comprising: An expandable stent frame 62 comprising a posterior section and an anterior section (e.g., sections above native anterior and posterior leaflets, roughly left and right side of fig. 1, respectively); a base section 63; a valve support 64 adapted for supporting at least one prosthetic valve (para. 33), wherein the posterior section and the anterior section are asymmetrically shaped relative to each an axis extending between the posterior and the anterior section (fig. 1).  
For claim 2, the posterior section is smaller than the anterior section (fig. 1; anterior section includes anchor 76, which is larger than the posterior section anchor 58).
For claim 3, the device further comprises a top support 76 disposed in the anterior section of the expandable stent frame (fig. 1).  
For claim 4, the device further comprises a top support section 76 that is offset from an axis extending through the valve support (fig. 1).  
For claim 5, “wherein the device is formed using a mandrel” is a product-by-process limitation.  Because the device is fully capable of being formed using a mandrel, the prior art meets the claim.  
For claim 20, the device is adapted for use as a prosthetic heart valve for one or more of the group consisting of: the mitral valve, tricuspid valve, aortic valve and/or pulmonary valves (fig. 1, 2; prosthetic mitral valve).  
For claim 21, the anterior section of the expandable stent frame is larger than the posterior section of the expandable stent frame (fig. 1, anterior section includes larger anchor 76).  
For claim 22, the device is delivered transseptally and directionally to locate and/or deliver and/or implant the posterior sections against a posterior wall of the left atrium (e.g., fig. 7-13).

Claims 9-12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benichou et al. (Pub. No.: US 2022/0338979).
Benichou et al. (hereinafter, Benichou) discloses a device for expanded implantation into the left atrium of a patient's heart (abstract), comprising: An expandable stent frame 20 comprising a posterior section and an anterior section (e.g., fig. 1C, sections above anterior and posterior leaflets); a base section comprising a posterior section and an anterior section (base 40); a valve support 28 adapted for supporting at least one prosthetic valve (e.g., para. 80) wherein the posterior section and the anterior section are symmetrically shaped relative to each other (e.g., fig. 1A-C), and wherein a lip 50 extends at least partially around a portion of the base section, the lip extending radially outwardly away from the base section (e.g., fig. 1A-C).  
For claim 10, the lip 50 is disposed on the posterior section of the base section (e.g., fig. 1A-C).
For claim 11, Examiner notes the limitation “wherein the lip is formed using a mandrel” is a product-by-process limitation.  Because the lip 50 is fully capable of being formed using a mandrel, the prior art meets the claim.  
For claim 12, the lip is formed at least in part from a hydrophilic material, wherein the lip is configured to extend radially outwardly away from the base section at least in part from an expansion of the hydrophilic material (para. 91).  
For claim 18, the device further comprises a skirt 54 of material operatively attached to a portion of the outer surface of at least the posterior base section (e.g., fig. 1A) and wherein at least a portion of the skirt comprises two layers of material (para. 91), wherein at least one pocket is defined between the two layers of material, and wherein the hydrophilic material is disposed within the at least one pocket of the skirt (para. 91).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al. (Pub. No.: US 2007/0156233) in view of Mitra et al. (Pub. No.: US 2016/0030165). 
Kapadia is explained supra, however, Kapadia lacks an anterior section comprising a hydrophilic material or which is adapted to expand radially when wetted.  Mitra et al. teaches various seals formed of hydrophilic material which swells in contact with blood (e.g., para. 53, fig. 2A-C), for the purpose of sealing a prosthetic valve to prevent paravalvular leaks. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the valve of Kapadia with a hydrophilic material adapted to expand radially when wetted as taught by Mitra for the purpose of sealing the prosthetic stent to the vessel wall.  This modification would have occurred using known methods and would have yielded predictable results. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benichou et al. (Pub. No.: US 2022/0338979) in view of Mitra et al. (Pub. No.: US 2016/0030165). 
For claim 14, Benichou utilizes a pocket filled with hydrophilic material.  Mitra et al. teaches an alternative with a skirt 12 of single layered material (e.g.., fig. 2A-C, para. 79) operatively attached to a portion of the outer surface of the base section and wherein the skirt comprises hydrophilic material that is integrated into, or coated onto, the single layered material of the skirt to form the lip when wetted (para. 53, fig. 2A-C).  It would have been an obvious alternate design to have substituted the pocket of Benichou with a single layer as taught by Mitra as an equivalent design suitable for sealing the perimeter of the prosthesis. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 15, Mitra teaches the hydrophilic material is coated onto an outer surface of the single layered material of the skirt to form the lip when wetted (e.g., para. 79).  
For claim 16, Mitra teaches the hydrophilic material is overcoated with a thin film of material that is biodegradable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (e.g., para. 99).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774